      Citation Nr: 1226983	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  08-39 508	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for status post ruptured tympanic membrane.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a neuropsychiatric condition, to include anxiety.

5.  Entitlement to service connection for a nerve disorder of the left upper extremity, to include neuropathy and radiculopathy.

6.  Entitlement to service connection for a nerve disorder of the right upper extremity, to include neuropathy and radiculopathy.

7.  Entitlement to service connection for a nerve disorder of the left lower extremity, to include neuropathy and radiculopathy.

8.  Entitlement to service connection for a nerve disorder of the right lower extremity, to include neuropathy and radiculopathy.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to August 1976 and from March 1977 to September 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision and a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the above claims.

In a statement received in July 2012, it was requested that the Veteran's sister be considered as a claimant on behalf of the Veteran's two minor children for accrued benefits and Dependency and Indemnity Compensation.  THIS MATTER IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1976 to August 1976 and from March 1977 to September 1986.

2.  On July 24, 2012, the Board was notified by the Veteran's family that the Veteran died on June [redacted], 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) in San Juan, the Commonwealth of Puerto Rico, from which the claim originated.  


ORDER

The appeal is dismissed.



		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


